Mr. Justice Wilkin delivered the opinion of the court: It is impossible to perceive upon what theory of law appellant can maintain or claim that the transactions had by him with the bank on the third of April amounted to an assignment by the bank to him of the amount of the check. The claim seems to be based upon the law announced by this court in Munn v. Burch, 25 Ill. 35, and many later cases, to the effect that “the check of a depositor upon his banker, delivered to another for value, transfers to that other the title to so much of the deposit as the check calls for, which may again be transferred to another by delivery, and when presented to the banker he becomes the holder of the money to the use of the owner of the check and is bound to account to him for that amount, provided the party drawing the check has funds to that amount on deposit, subject to his check, at the time it is presented.” That doctrine can have no application to the facts of this case. What is here termed a cashier’s check is in no sense a check within the definition of such an instrument as used in Munn v. Burch, supra, and other similar cases. The check was not drawn by a depositor against a deposit, but was simply an acknowledgment of an indebtedness on the part of the bank to the payee of the order. As between the bank and appellant it was, in legal effect, the same as a certificate of deposit or a certified check. We concur in the views of the Appellate Court in the opinion by Mr. Justice Freeman, (85 Ill. App. 293,) where it is said: “The drawing of the cashier’s check, even if it changed the form of indebtedness, did not change the fact. The Globe Savings Bank was still indebted to the appellant for the $3000 represented by its cashier’s check. There was no change in the nature of the debt. The only chang'e was in the evidence of it. * * * Appellant’s counsel insist that ‘it is not a question of preference; it is a question of title to money—to whom does it belong. ’ A creditor is entitled to money due him from any debtor.' In a sense the money due belongs to him; but that fact does not change—it establishes—the relation of debtor and creditor, and subjects the parties to the rules of law governing that relation. It is urged that the giving of the check ‘passed the title to the money.’ That might be so * * * had the check been drawn against a fund in another bank, as against a claim for the same money by some third party. But as against a bank drawing a check upon itself no change in title was thereby made. The check was equivalent to an acknowledgment of indebtedness. The payee was entitled to the money before the check was drawn, and he or the holder of the check was entitled to it afterwards in the same manner and to the same extent.” The judgment of the Appellate Court will be'afiirmed. Judgment affirmed.